973 A.2d 1276 (2009)
292 Conn. 916
STATE OF CONNECTICUT
v.
Gary D. GIBSON.
Supreme Court of Connecticut.
Decided June 30, 2009.
Timothy F. Costello, deputy assistant state's attorney, in support of the petition.
David B. Rozwaski, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 114 Conn.App. 295, 969 A.2d 784 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial prosecutor's two *1277 uses of the words `I think' while marshaling the evidence during closing argument amounted to prosecutorial impropriety? If so, did the Appellate Court properly conclude that the alleged impropriety deprived the defendant of the due process right to a fair trial?"
The Supreme Court docket number is SC 18402.